 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ISMAEL ESTRADA,                                      Case No.: 14cr455-JAH
12                                      Petitioner,
                                                          ORDER DENYING PETITIONER’S
13   v.                                                   REQUEST TO MODIFY SENTENCE
                                                          (Doc. No. 38)
14   UNITED STATES OF AMERICA,
15                                    Respondent.
16
17         On February 2, 2015, Petitioner Ismael Estrada (“Petitioner”) submitted a letter
18   requesting this Court, the sentencing court, to reconsider the sentence imposed. Doc. No.
19   38. Specifically, Petitioner requests “a ‘motion for review and relief’ to reconsider [his]
20   sentence[.]” Doc. No. 38 at 3. Finding the Court may construe the letter as a motion to
21   modify the sentence pursuant to 28 U.S.C. § 2255, and determining the construction should
22   not be invoked to disadvantage Petitioner, the Court provided Petitioner an opportunity to
23   choose from multiple options, and notification of the consequences of choosing those
24   options. Doc. No. 39. The Court further notified Petitioner that this Court would deem his
25   failure to respond as an abandonment of the request and would dismiss it accordingly. Id.
26   Then, on November 28, 2016, the Court once again provided Petitioner an opportunity to
27   choose from multiple options, notified Petitioner of the consequences of choosing those
28   options, warned Petitioner that a failure to respond would result in a dismissal of this action.

                                                      1
                                                                                          14cr455-JAH
 1   Doc. No. 40. To date, Petitioner has not responded to the Court’s Order. As such, the Court
 2   has no other option but to treat Petitioner’s motion as abandoned. Therefore, IT IS
 3   HEREBY ORDERED Petitioner’s letter requesting the court modify his sentence is
 4   DENIED.
 5         IT IS SO ORDERED.
 6
 7
 8
 9
10   DATED:      January 30, 2020
11
                                                  _________________________________
12                                                JOHN A. HOUSTON
                                                  UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                      14cr455-JAH
